Title: To George Washington from John Lynch, 20 July 1782
From: Lynch, John,McHenry, James
To: Washington, George


                  
                     Baltimore 20th July 1782
                  
                  I beg the Favour of your Excellencys excusing my taking up your time by interfereing with That multiplicity of Business of a higher nature and purpose.
                  A Mr Kennedy left this town and joined the British at the beginning of those times from whom he received the Commission of Captn—he is nearly relatied to my wife on account of Which he Sent me out in the year 1777 a Deed of Gift wherein he convey’d to me The Reversion of his Estate after the decease of his Wife who is now living here—which deed was confirmed to me by the Ligislator of this State at thire last Sitting—there are a number of debts due the Estate which I have in my power to recover by procuring Some Papers which he has with him in N. York.  We are both Prisoners of War which will render it more Convenient for an interview—Those circumstances which I here lay before your Excellency, induces me to request the favour of your permission and indulgence to meet him at Elizabeth Town or at any other place which your Excellency may think more Convenient.
                  I should have done myself the Honr of Waiting on your Excellency but that my present Circumstances will not admit of my taking a Journey without  first knowing your Excellencys pleasure: I therefore take this Liberty of addressing your Excellency in expectation of an answer which will be conferring an Honour and favour on your Excellencys Most Devoted Humble servant
                  
                     John Lynch
                  
                  
                     The facts above are as related by Majr Lynch.  The Major has the charracter of a deserving officer, and this among other considerations induced the Assembly to confer       the grant made in his favor by Doctor or Capn Kennedy.  But notwithstanding this his circumstances make it necessary that he should see his relation.  This I hope will weigh with your Excellency in permitting him to have the interview he requests should there be no impropriety in the measure—which will greatly oblige Sir Your Excellency’s most obt hble Sevt 
                  
                  
                     James McHenry
                  
               